DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I directed to claims 1-15 and species 6, directed to figures 23-24d and 26a-c in the reply filed on 06/02/2022 is acknowledged. 
It should also be noted that figure 25a-b are not a part of the selected species (these figures show a VTOL type aircraft that lacks any tail rotor).

Claim Interpretation
It is noted that the applicant uses the term ‘load’ in claim 6. This term is not defined in the specification of the application. The most applicable dictionary definition of this term is: “a weight or source of pressure borne by someone or something” (Oxford Languages). As such, the load would be the reaction force produced by the operation of a rotor.

Allowable Subject Matter
Claims 1-10 and 12-15 are allowed.

Claims 1 and 13 have been amended to incorporate previously noted allowable subject matter from now canceled claim 11.

Response to Arguments
Applicant’s arguments, see pages 8-12 of applicant’s reply, filed 08/26/2022, with respect to the rejections of claims 1-10 and 12-15 have been fully considered and are persuasive.  The rejections of claims 1-10 and 12-15 have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110121128 A1 teaches a tail rotor failure mitigation method wherein a failed tail rotor is deactivated and another tail rotor is used to control the aircraft yaw
Bruce (US 20210237893 A1) teaches a powerplant operation method where power to non-essential systems is reduced to increase power available when power demand is not met.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642